The record in the clerk's office shows that the above case was filed in this court on September 8, 1920. A motion to dismiss the appeal was filed February 21, 1921. The motion to dismiss was overruled April 5, 1923. On April 24, 1923, an order was made requiring all cases between certain numbers, which included this case, to be briefed by July 1, 1923, by plaintiff in error, and the defendant had 30 days thereafter to file his brief. On July 17th, plaintiff in error applied for an extension of time and was granted an extension of 30 days, which expired on August 17th. On July 31, 1923, this case was included in the assignment of cases to Division No. 1 of the Supreme Court Commission. No briefs have yet been filed, and the case has been reached in its regular order for final disposition. The record is missing from the files, and was withdrawn at the time plaintiff in error got the extension to file his brief. Thirty days or more have expired since his brief was due, and no brief has yet been filed and the record is still withheld from the files.
We insist that where counsel is guilty of such palpable neglect and indifference to their cases pending in this court, the case should be dismissed for want of prosecution, and we so recommend.
By the Court: It is so ordered. *Page 189